Citation Nr: 1535323	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-32 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer.

3.  Entitlement to special monthly compensation (SMC ) for loss of use of a creative organ. 


REPRESENTATION

Veteran represented by:	Thomas P. Higgins, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2012, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, pursuant to a Joint Motion for Remand, the Court vacated and remanded those parts of the Board's December 2012 decision that denied entitlement to service connection for prostate cancer and erectile dysfunction, and entitlement to SMC, for compliance with the instructions in the joint motion.  

In February 2014, the Board again denied the Veteran's claims.  The Veteran appealed the Board's decision to the Court.  In a December 2014 Memorandum Decision, the Court vacated the Board's February 2014 decision and remanded the claims for readjudication consistent with the decision.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  Although the Veteran served in the U.S. Navy during the Vietnam era, the Veteran did not serve within the land borders, including the inland waters, of Vietnam during the Vietnam era, and there is no credible evidence of record showing that the Veteran was exposed to 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram during active service.

2.  The Veteran is not competent with regard to his assertions as to any exposure, specifically smelling, to Agent Orange during service.  

3.  Prostate cancer was not present during active service or within one year of discharge from service, and prostate cancer is not otherwise causally or etiologically related to active service.

4.  There is no competent evidence that erectile dysfunction is etiologically related to service.

5.  Service connection for erectile dysfunction is not warranted as secondary to prostate cancer because the claim for service connection for prostate cancer is being denied. 

6.  SMC based on the loss of use of a creative organ is not warranted since the claim for service connection for erectile dysfunction is being denied. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, claimed as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014) 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for erectile dysfunction, to include as secondary to prostate cancer, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014) 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for special monthly compensation based on the loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. 
§ 3.350(a) (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

The Veteran was provided notice in letters dated in June 2006 and February 2009.  The letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained the Veteran's service treatment records and private and VA treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).

A VA examination is not necessary as the information and evidence of record is sufficient to decide the claims.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence does not suggest and the Veteran does not contend that he suffered from prostate cancer or erectile dysfunction during service or within the year following discharge. 

Additionally, there is no competent and credible evidence that the Veteran was ever physically on land in Vietnam during active duty or otherwise exposed to herbicides while serving aboard the USS Bennington.  Moreover, there is no competent evidence indicating an association between the Veteran's prostate cancer and/or erectile dysfunction and his military service.  Therefore, a VA examination is not warranted.  Id; see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (noting that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).

There is no indication in the record that any additional evidence is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Prostate Cancer

The Veteran seeks entitlement to service connection for prostate cancer, which he contends is the result of his exposure to Agent Orange while in service.  The Veteran does not assert that he had in-country service in either Vietnam or Thailand, or that he had service in the inland waterways of Vietnam.  Rather, he reports serving as an aircraft mechanic on board the U.S.S. Bennington.  He contends that he was exposed to Agent Orange while flying combat missions and describes seeing Agent Orange being sprayed on at least one occasion and flying low over the coastline and jungle of Vietnam and through the mist left behind during Operation Ranch Hand.  The Veteran also asserts that he was exposed to Agent Orange in the form of contaminated aircraft, to include their air ducts, which he was responsible for cleaning.  See June 2006 VA Form 21-526; VA Forms 21-4138 dated June 2006, July 2006, February 2007 and March 2009; VA Forms 9 dated July 2010 and April 2011. 

Prostate cancer is one of the diseases presumptively related to herbicide exposure. 38 C.F.R. § 3.309 (e).  Herbicide exposure, in turn, is presumed for certain classes of Veterans with service in certain enumerated areas, to include the Republic of Vietnam, during delineated timeframes.  38 C.F.R. § 3.307 (a)(6).  The term "herbicide agent," as used for presumptive service connection purposes, means 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i).

Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Private treatment records reveal that the Veteran's prostate-specific antigen (PSA) levels were elevated and of concern around May 2000.  See records generated by L.E.W.  VA treatment records from the Puget Sound VA Healthcare System reveal that the Veteran was diagnosed with prostate cancer sometime around December 2001 and underwent a transperineal I-125 prostate seed implant in November 2002.  He received follow-up treatment for prostate cancer, to include brachytherapy, through the Roseburg, Oregon, VA Medical Center and associated outpatient clinics. 

Service connection may by presumed for certain chronic disorders, such as malignant tumors, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, the statutory presumption is inapplicable because the earliest evidence of the Veteran's cancer is decades after service.

Because the Secretary of VA, in conjunction with scientific input from the National Academy of Sciences, has determined that herbicides can cause prostate cancer, if it can be established that the Veteran was in fact exposed to such herbicides during the course of his service, the nexus to service could be presumed under law.  However, the problem is the absence of credible evidence indicating that the Veteran was exposed to herbicides during his active service. 

In a May 2009 letter, the United States Joint Services Records Research Center (JSRRC) indicated that review of numerous official military documents, ships histories, deck logs, and other sources had found no evidence to indicate that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC could provide no evidence to support the Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.


While the Veteran described seeing Agent Orange being sprayed on at least one occasion; flying low over the coastline, jungle of Vietnam, and through the mist left behind during Operation Ranch Hand; and exposure to contaminated aircraft, the Board finds that that the Veteran's lay statements are not competent to establish that he was actually exposed to any herbicide agents in service.  The Veteran is competent to state that he flew low altitude patrol flights over Vietnam and even of  smelling chemical mists as these facts are within his personal knowledge, and the Board finds that such statements are credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state the specifics of the chemicals he smelled or saw sprayed.  He does not provide any detail about how he came to know what he smelled.  Significantly, the Veteran has not demonstrated how he obtained personal knowledge that specified chemicals - specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram which are the only types of herbicide products deemed by VA capable of inducing prostate cancer - were present on the USS Bennington or that he otherwise encountered these specific chemicals.  His lay statements in this regard are not competent.   

Moreover, there is no corroborating evidence in official documents or elsewhere, and his lay assertions of exposure similarly have not been corroborated by evidence of record.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Instead, information from the JSRRC shows there is no evidence to indicate that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides, or that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Absent either competent and credible evidence of herbicide exposure or corroborating evidence of actual exposure to herbicides in service, the Board finds that there is no basis for direct service connection due to herbicide exposure.  The Board finds that the Veteran's own assertions are insufficient to establish actual exposure any tactical herbicide agents in service.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Insomuch as commercial agents may have been used where the Veteran flew, the Board finds that the Veteran has not identified, with any specificity, any actual physical exposure to herbicide agents, and there is no evidence of record which corroborates any such alleged exposure. See Bardwell, supra.

The Veteran has not submitted any other evidence, lay or medical, to suggest that he was exposed to herbicides during service.  Rather, the only evidence suggesting that herbicides were present involves the Veteran's assertions.  As discussed above, the Veteran has not demonstrated how he obtained personal knowledge that specified chemicals were present on the USS Bennington or that he otherwise encountered these specific chemicals.  The JSRRC has determined that there is no evidence that the Veteran was exposed to herbicides.  The Veteran's generalized assertions are not shown to be based on actual personal knowledge but speculation; and ultimately are not competent and afforded little probative weight.  On the other hand, the statement made by the JSRRC is entitled to far greater probative weight.  Therefore, the Board places greater probative value on the research from the JSRRC that is negative for any evidence of potential herbicide exposure.  Thus, the Board finds that a preponderance of the evidence is against a finding of in-service herbicide exposure.  

In short, as evidence of a nexus between the Veteran's service and his prostate cancer is not satisfied, service connection for that disability is not warranted.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

Erectile Dysfunction

The Veteran also seeks entitlement to service connection for erectile dysfunction. He has specifically limited his claim on a secondary basis, asserting that he has had erectile dysfunction since being diagnosed with prostate cancer and undergoing the seed implant.  See February 2007 VA Form 21-4138. 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

A July 2010 primary care provider note indicates that the Veteran does have erectile dysfunction.  

However, since the Board has determined that service connection for prostate cancer is not warranted, it must follow that service connection for erectile dysfunction as secondary to prostate cancer is also not warranted.  See 38 C.F.R. 
§§ 3.303; 3.310. 

Service connection for erectile dysfunction is also not warranted on a direct basis as the Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, erectile dysfunction; the Veteran has not reported continuous symptoms of erectile dysfunction since his discharge from service (but rather, asserts he has had problems since his 2001 diagnosis of prostate cancer and 2002 seeding procedure); and there is no competent evidence of record establishing a link between service and erectile dysfunction.  See 38 C.F.R. § 3.303. 

SMC 

The Veteran has also claimed entitlement to SMC for loss of use of a creative organ.  SMC is a statutory award and is payable at a specified rate if the Veteran has suffered the anatomical loss or loss of use of one or more creative organs as a result of service-connected disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

The Board has concluded that service connection for erectile dysfunction is not warranted on either a direct or secondary basis.  As SMC is solely awarded for the effects of a service-connected disability, entitlement to SMC is not warranted for loss of a creative organ.  Id.  


ORDER

Service connection for prostate cancer is denied.

Service connection for erectile dysfunction is denied. 

SMC for loss of use of a creative organ is denied.






____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


